 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    DANIEL TEKLEMARIAM HAGOS,

 9                                  Plaintiff,            Case No. C19-1150-RSM-MAT

10           v.
                                                          ORDER STRIKING PLAINTIFF’S
11    SUZANNE MARIE PARTON, et al.,                       REQUEST FOR TEMPORARY
                                                          RESTRAINING ORDER
12                                  Defendants.

13

14          This is a civil rights action brought pursuant to 42 U.S.C. § 1983. Plaintiff has submitted

15   to this Court for consideration what appears to be a request for a temporary restraining order and

16   a preliminary injunction. (Dkt. 24.) Plaintiff’s submission is deficient because it was not

17   submitted in the form of a proper motion, see Local Civil Rule (LCR) 7(b), and it was not signed

18   by plaintiff, see Rule 11(a) of the Federal Rules of Civil Procedure. The submission is therefore

19   STRICKEN from the record. If plaintiff wishes to seek relief from the Court, he must do in a

20   manner that conforms with the local rules of this Court and with the Federal Rules of Civil

21   Procedure.

22          The Court also notes that the service materials sent to defendant Paul Scott at the address

23   provided by plaintiff in his complaint were returned as undeliverable. (See Dkt. 21.) Plaintiff is

     ORDER STRIKING PLAINTIFF’S REQUEST FOR
     TEMPORARY RESTRAINING ORDER - 1
 1   advised that if he wishes to proceed with this action against defendant Scott, he will have to provide

 2   the Court with an address at which defendant Scott may be served.

 3          The Clerk is directed to send copies of this Order to plaintiff, to counsel for defendant

 4   Parton, and to the Honorable Ricardo S. Martinez.

 5          DATED this 18th day of October, 2019.

 6

 7
                                                           A
                                                           Mary Alice Theiler
                                                           United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER STRIKING PLAINTIFF’S REQUEST FOR
     TEMPORARY RESTRAINING ORDER - 2
